Title: V. Secretary of State to the President of the Kentucky Convention (George Muter), 28 February 1791
From: Jefferson, Thomas
To: Muter, George



Sir
Philadelphia Feby. 28. 1791.

I have the honor to acknowledge the receipt of your letter of October 4. 1790. to the President of the United States, and to enclose you in return, an authenticated copy of the act of Congress declaring the consent of Congress that a new State be formed within the jurisdiction of the Commonwealth of Virginia and admitted into this union by the name of the State of Kentucky, and also of their Act regulating the number of Representatives to be chosen by the States of Kentucky and Vermont, of which I must beg the favor of you, as late President of the Convention of Kentucky, to cause due promulgation to be made. I have the honor to be with great respect Sir &c.

Th: Jefferson

